DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 13 contain subject matter allowable over the prior art.
The closest prior art found is Shaik et al. (US 2019/0007540 A1) and Adams (US 7,464,001).
Shaik teaches a system (see paragraph [0024] and Fig, 2) comprising: a set of personal protective equipment (PPE) (120, Pig. 1) (see paragraph [0028] and Fig. 1, one or more PPL devices reads on a set of personal protective equipment), wherein at least one article of PPE in the set of PPE includes a respective communication component (see paragraphs [0028] - [0029] and Fig, 1, wireless enabled PPE capable of wirelessly communicating with device 100 reads on at least one article of PPE in the set of PPE includes a respective communication component); and a data hub (100, Fig. 1) comprising a communication unit (110, Pig. 1) (see paragraph [0029], wireless communicator reads on communication unit), one or more computer processors (108, Fig. 1), and a memory (116, Fig. 1) comprising instructions that when executed by the one or more computer processors cause the one or more computer processors (see paragraphs [0029] - [0030] and Fig, 1) to: initiate, via the communication unit, a broadcast of one or more commands (see paragraph [0023], user's voice command and/or predefined command that is identified by the processor as a command and sent to PPE reads on initiate a broadcast of one or more command messages), to the set of PPE (see paragraph [0029], when a command is identified by the processor the command may be communicated wirelessly to one or more wireless enabled PPE devices and this reads on broadcast, using the second communication component, the one or more commands to the set of PPE), wherein the at least one article of PPE receives its command at the first communication component (see paragraphs [0029] & [0033] - [0034] and Fig, 1 & Fig. 7, the commands communicated to the one or more PEE and the one or more PPE device sending a response indicates that at least one article of PPE receives its respective self-check message at the first communication component).  Shaik teaches a local command to “diagnose” which may initiate an internal diagnostics procedure on the headset 100 (hub), and may generate a response with the results of the internal diagnostic procedure (see paragraph [0031] and Fig, 1 & Fig. 7).
Adams teaches inspecting and/or testing personal protective equipment (see col. 5, lines 35-49). 
Claim 1 contains subject matter allowable over the prior art because Shaik and Adams do not teach receive, via the communication unit, at least one diagnostic acknowledge message from the article of PPE that has performed a diagnostic self-check, wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE; determine whether the article of PPE acknowledge message satisfy one or more self-check criteria corresponding to proper operation of the article of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied.
Claims 2-7 contain subject matter allowable over the prior art based on their dependence on independent claim 1.
Claims 8 and 13 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 8 and 13 contain subject matter allowable over the prior art for the same reasons recited above regarding claim 1.
Claims 9-12 and 14-15 contain subject matter allowable over the prior art based on their dependence on independent claims 8 and 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-17, and 18-19 of U.S. Patent No. 10,515,532.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,515,532 patent teach similar limitations on articles of PPE.
For example:
Regarding claims 1 the 10,515,532 patent teaches an article of PPE comprising a communication component; and a data hub comprising a communication unit, one or more computer processors, and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to (see the 10,515,532 patent, claim 1, col. 25, lines 5-16): receive, via the communication unit, at least one diagnostic acknowledge message from the article of PPE that has performed a diagnostic self-check, wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE; determine whether the article of PPE acknowledge message satisfy one or more self-check criteria corresponding to proper operation of the article of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied (see the 10,515,532 patent, claim 1, col. 25, lines 29-44).
Claims 2-5 are rejected for double patenting as well by claims 2-5 of the 10,515,532 patent.
Claims 6-7 are rejected for double patenting as well by claims 7-8 of the 10,515,532 patent.
Claims 8-12 are rejected for double patenting as well by claims 11-15 of the 10,515,532 patent.
Claims 13-15 are rejected for double patenting as well by claims 17-19 of the 10,515,532 patent.
IV.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-15, and 17-19 of U.S. Patent No. 10,841,052 in view of U.S. Patent No. 10,515,532 to Kanukurthy et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,841,052 patent in view of Kanukurthy teach similar limitations on articles of PPE.
For example:
Regarding claims 1 the 10,841,052 patent teaches an article of PPE comprising a communication component; and a data hub comprising a communication unit, one or more computer processors, and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to (see the 10,841,052 patent, claim 1, col. 25, lines 6-16); receive, via the communication unit, at least one diagnostic acknowledge message from the article of PPE that has performed a diagnostic self-check, determine whether the article of PPE acknowledge message satisfy one or more self-check criteria corresponding to proper operation of the article of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied (see the 10,841,052 patent, claim 1, col. 25, lines 55-31).
The claims of the 10,841,052 patent do not teach wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE.
Kanukurthy teaches wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE (see claim 1, col. 25, lines 32-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,841,052 patent adapt to include wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE because identifying the particular article of PPE and its respective state would further improve efficiency regarding the determination of whether the diagnostics satisfy self-check criteria corresponding to proper operation of each particular PPE.
Claims 2-5 are rejected for double patenting as well by claims 2-5 of the 10,841,052 patent in view of Kanukurthy.
Claims 6-7 are rejected for double patenting as well by claims 7-8 of the 10,841,052 patent in view of Kanukurthy.
Claims 8-12 are rejected for double patenting as well by claims 11-15 of the . 10,841,052 patent in view of Kanukurthy.
Claims 13-15 are rejected for double patenting as well by claims 17-19 of the 10,841,052 patent in view of Kanukurthy.

V.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-15, and 17-19 of U.S. Patent No. 11,127,277 in view of U.S. Patent No. 10,515,532 to Kanukurthy et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,127,277 patent in view of Kanukurthy teach similar limitations on articles of PPE.
For example:
Regarding claims 1 the 11,127,277 patent teaches an article of PPE comprising a communication component; and a data hub comprising a communication unit, one or more computer processors, and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to (see the 11,127,277 patent, claim 1, col. 25, lines 25-33); receive, via the communication unit, at least one diagnostic acknowledge message from the article of PPE that has performed a diagnostic self-check, determine whether the article of PPE acknowledge message satisfy one or more self-check criteria corresponding to proper operation of the article of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied (see the 11,127,277 patent, claim 1, col. 25, lines 34-43).
The claims of the 11,127,277 patent do not teach wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE.
Kanukurthy teaches wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE (see claim 1, col. 25, lines 32-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,127,277 patent adapt to include wherein the diagnostic acknowledgment message at least includes an identifier of the article of PPE and data indicative of a respective state of the article of PPE because identifying the particular article of PPE and its respective state would further improve efficiency regarding the determination of whether the diagnostics satisfy self-check criteria corresponding to proper operation of each particular PPE.
Claims 2-15 are rejected for double patenting as well by claims 2-15 of the 10,841,052 patent in view of Kanukurthy.

Claim Objections
VI.	Claims 1, 8, and 13 are objected to because of the following informalities:  Claims 1, 8, and 13 contain the acronym “PPE”.  It would be more appropriate if the acronym were first spelled out with the acronym following in parenthesis.  Appropriate correction is required.


Conclusion
VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
October 30, 2022